per curiam:
El drama disciplinario que hoy nos ocupa entraña una situación cuyos personajes principales son dos (2) abogadas: una, actuando en calidad de notaría, y la otra, como compareciente ante la primera. Evaluamos los hechos a la luz de la investigación y los informes corres-pondientes del Procurador General de Puerto Rico y de las comparecencias de las referidas abogadas.
*3I
Con fecha de 9 de diciembre de 1997, la licenciada Vargas Hernández presentó a la Oficina de Inspección de No-tarías un índice enmendado correspondiente al mes de oc-tubre de 1997. Alegó, en dicha ocasión, que el jueves 30 de octubre de 1997 había autorizado las escrituras número 14(a) y 15 sobre Protocolización de Poderes y que, por una inadvertencia, las mismas no habían sido incluidas en el índice notarial correspondiente al mes de octubre de 1997. Explicó, además,. la licenciada Vargas Hernández en su comparecencia ante la mencionada oficina que, luego de que otorgara las mencionadas escrituras, uno de sus otor-gantes —la licenciada Bryan Picó— acudió a su oficina y sustrajo los poderes que habían sido protocolizados. Final-mente, informó que el lunes siguiente al otorgamiento de las escrituras, y sin tener conocimiento de la sustracción de los poderes, ella había presentado las correspondientes no-tificaciones al Registro de Poderes y Testamentos.
Enterado de lo anteriormente expresado, la Oficina de Inspección de Notarías requirió de la licenciada Bryan Picó una explicación. Ésta, inicialmente, indicó que había con-tratado a la licenciada Vargas Hernández para que proto-colizara dos (2) poderes enviados por sus hermanas desde fuera de Puerto Rico. Especificó que en varias ocasiones había visitado a la notaría Vargas Hernández en vista de que entendía que el trámite se estaba postergando demasiado. En torno a la alegada sustracción de los pode-res, sostuvo que, ante la inacción de la licenciada Vargas Hernández, acudió a la oficina de ésta y pidió a su secreta-ria que le entregase los poderes de sus hermanas para con-tratar a otro abogado. Según alegó la licenciada Bryan Picó, en su primera comparecencia ante la mencionada ofi-cina, la secretaría de la licenciada Vargas Hernández le entregó los poderes. Resulta imperioso señalar que, en esta *4ocasión, la licenciada Bryan Picó afirmó que ni ella ni su hermano llegaron a firmar documento alguno.(1)
Ante la postura asumida por la licenciada Bryan Picó, la licenciada Vargas Hernández reiteró, ante la Oficina de Inspección de Notarías, que los poderes fueron protocoliza-dos, esto es, que las partes efectivamente habían firmado los mismos. Expresó, además, la licenciada Vargas Her-nández que su entonces secretaria, la Sra. Ninutchka Cin-tron, era testigo de ello.
Referido el asunto al Procurador General de Puerto Rico, éste solicitó de la licenciada Vargas Hernández los originales de las escrituras en controversia. Ésta así lo hizo. Simultáneamente, la licenciada Bryan Picó solicitó, el 16 de junio de 1999, que se desestimara la querella en su contra porque entendía que no existía suficiente prueba para sostener el cargo imputado y porque, en los hechos imputados, actuaba como cliente y no como abogada.
El Procurador General citó a la licenciada Bryan Picó a sus oficinas. En esta ocasión, confrontada con las escritu-ras originales de protocolización de poderes, la licenciada Bryan Picó admitió que era su firma la que estaba estam-pada en los mismos. Según el informe complementario de la Oficina del Procurador General, la licenciada Bryan Picó le resultaba un tanto difícil recordar los eventos que dieron base al otorgamiento. Sin embargo, admitió la mencionada abogada que la protocolización se efectuó ante la notario Vargas Hernández pero que su hermano había firmado uno (1) o dos (2) días antes. Finalmente, intentó justificar su acción indicando que solicitó a la secretaria de la licen-ciada Vargas Hernández que le entregara los poderes pues entendía que, como no había copia certificada de la escri-tura, la misma no estaba autorizada.
*5Denegamos la solicitud de desestimación radicada por la licenciada Bryan Picó; concedimos, además, un término de veinte (20) días a ambas querelladas para que mostra-ran causa por la cual no debían ser sancionadas con una enérgica censura por sus actuaciones en estos eventos.(2) En cumplimiento con la antes mencionada orden, tanto la licenciada Bryan Picó como la licenciada Vargas Hernán-dez han comparecido, por separado, ante este Tribunal.
La licenciada Bryan Picó señala, en su comparecencia, que las contradicciones en sus declaraciones obedecen al paso del tiempo y que, dada la naturaleza desagradable de los hechos, intentó olvidar los mismos. Añade que la única contradicción, en que a su juicio ella incurrió, fue el asunto de la firma o falta de ella en las escrituras. Indica, además, que nunca pensó que su contestación inicial constituyera un aspecto importante de la investigación que hoy nos ocupa. Finalmente, luego de expresar que su contestación original era su mejor recuerdo, la licenciada Bryan Picó, con énfasis, arguye que
“esta abogada no se encontraba en el ejercicio de su profesión de notario durante estos eventos. Nuestra única participación en estos hechos fue como cliente y por consiguiente nunca hemos tenido la necesidad de ocultar algo”. (Énfasis suplido.) Moción mostrando causa, pág. 4.
Por su parte, la licenciada Vargas Hernández señala, en su escrito, que preparó las escrituras acorde con la Ley Notarial de Puerto Rico. Es decir, ambos otorgantes esta-ban presentes ante la notario y las dos (2) actas de Proto-colización de Poder fueron firmadas ante ella. Señala, ade-más, que estuvo sumamente preocupada, pues en su Protocolo, faltaban los dos (2) poderes originales que pre-cedían a la protocolización. Por ello fue que acudió a la Oficina de Inspección de Notarías. En cuanto a la sustrac-*6ción de los poderes originales, aduce que sólo autorizó a su secretaria a que le entregara a los otorgantes copias certi-ficadas de cortesía. Finalmente, alude a sus catorce (14) años de práctica privada de la profesión y que no existía interés de perjudicar, mentir o faltar a sus obligaciones.
Estando en condiciones de resolver el asunto ante nues-tra consideración, procedemos a así hacerlo.
f — I HH
A. Leda. Elizabeth Bryan Picó
Coincidimos con la licenciada Bryan Picó en que la ex-periencia humana nos dice que, de ordinario, el transcurso del tiempo tiene un efecto nocivo en la memoria. De ello, incluso, podríamos tomar conocimiento judicial. Al exami-nar sus posturas en este asunto, nos percatamos de que es en esta etapa de los procedimientos cuando la licenciada Bryan Picó alude, por primera vez, a la inexactitud de su memoria. La posición a esos efectos asumida por ella pa-rece un burdo intento de tratar de justificar una actuación insostenible. Más aún, la licenciada Bryan Picó pretende soslayar el asunto indicando que su única inconsistencia fue el aspecto de la firma. Nótese que, precisamente, la firma o falta de ella en las escrituras de protocolización es algo fundamental en la controversia hoy ante nuestra consideración. Si desde la génesis del incidente hubiese es-tado insegura de su memoria, la licenciada Bryan Picó de-bió haberlo expresado entonces en lugar de declarar tajan-temente que no había firmado las escrituras.
Además de la acomodaticia falta de memoria, el argumento principal que esboza la licenciada Bryan Picó, en su vano intento de tratar de justificar su reprobable conducta en este asunto, es que ella no actuó como abogada en los hechos que originan la queja contra ella; esto es, sostiene la referida abogada que ella era una mera cliente *7de la licenciada Vargas Hernández. Dicho de otra manera, entiende la licenciada Bryan Picó que un abogado puede desprenderse de las obligaciones dimanantes de los cáno-nes de ética profesional cuando éste no está propiamente desempeñando su función de abogado.
Dicha postura ha sido rechazada por este Tribunal en reiteradas ocasiones. In re Martínez, Odell I, 148 D.P.R. 49 (1999); In re López de Victoria Brás, 135 D.P.R. 688 (1994); In re Secretario de Justicia, 118 D.P.R. 827, 859 (1987). Nuevamente debemos señalar, y enfatizar, que una vez un abogado es admitido al seno de la profesión, éste no puede desprenderse de sus obligaciones éticas simplemente señalando que actuaba como cliente y no como abogado en una situación como la presente. No existe tal dicotomía entre la vida cotidiana del ciudadano que es abogado y el ejercicio de su profesión. Los cánones de ética profesional se aplican tanto a la vida privada como profesional de un abogado. Dicho de otra manera, las responsabilidades éticas de los miembros de la profesión de abogado no tienen un horario de trabajo.
A la luz de lo anterior, forzoso resulta concluir que la conducta de la licenciada Bryan Picó infringió los Cánones 35(3) y 38(4) del Código de Ética Profesional, 4 L.P.R.A. Ap. *8IX. Por ello, la censuramos enérgicamente. Huelga decir que apercibimos a la licenciada Bryan Picó de que, en el futuro, observe fielmente los principios y postulados esbo-zados en los cánones de ética profesional so pena de la imposición de severas sanciones disciplinarias.
B. Leda. Rosa Vargas Hernández
En torno a la conducta de la licenciada Vargas Hernán-dez, el Procurador General, en su Informe Complementa-rio, expresa que:
“Lo único que a ciencia cierta podemos concluir de la gestión notarial de la licenciada Vargas es que dicha notario ha sido descuidada y errática en el trámite de sus índices notariales y en el trámite de la notificación de las escrituras en controversia.”(5)
En In re Cruz Ramos, 127 D.P.R. 1005, 1007 (1991), expresamos que:
El notario puertorriqueño es un profesional del Derecho que ejerce a su vez una función pública. En el ejercicio de su res-ponsabilidad profesional, el notario disfruta de plena autono-mía e independencia. Sin embargo, el ejercicio de este punti-lloso ministerio trasciende la esfera privada y en el crisol de la práctica se impregna de carácter público.
Justamente, por la esencia pública de su función, los notarios son llamados a ser sumamente cautelosos en el ejercicio de su práctica, conscientes a toda hora de las consecuencias funestas que podría tener su negligencia sobre los negocios jurídicos en que se involucran. In re Rodríguez Báez, 129 D.P.R. 819 (1992).
Sabido es que los notarios están obligados a cumplir estrictamente con lo dispuesto en la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.), y en los cánones del código de *9ética profesional. La inobservancia de tal obligación los ex-pone a la acción disciplinaria correspondiente. In re Rodríguez Báez, ante. No hay duda que la licenciada Vargas Hernández no fue lo cuidadosa y diligente que debe ser un notario en relación con la importantísima responsabilidad que le impone la Ley Notarial de Puerto Rico todo notario en lo referente a la radicación, y fidelidad, de los índices notariales.
Por otro lado, y en relación a los hechos hoy ante nues-tra consideración, somos conscientes del hecho de que fue la secretaria de la licenciada Vargas Hernández, y no ella, quien hizo entrega de los poderes a la licenciada Bryan Picó.
Ello no obstante, debe mantenerse presente que el Protocolo de un notario es algo sumamente importante; en el mismo queda plasmado la función que ejerce el notario. Este debe ejercer la más estricta y celosa supervisión sobre sus Protocolos.(6) Obviamente, en los albores del Siglo XXI, las justificaciones cimentadas en la conducta de sus secretarias no constituyen eximente de responsabilidad profesional. A esos efectos, basta con reiterar que la responsabilidad por la práctica de la notaría es una intransferible. Cf. In re Nogueras Cartagena, 127 D.P.R. 574 (1990).
Ala luz de los hechos particulares del caso, sin embargo, somos del criterio que lo procedente, desde un punto de vista disciplinario, en cuanto a la licenciada Vargas Her-nández y por su falta de circunspección en el manejo de su obra notarial, lo es una simple amonestación; apercibién-dola de que, en el futuro, cumpla fielmente con los cánones de ética profesional y con los mandatos de la Ley Notarial de Puerto Rico.

*10
Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado. El Juez Asociado Señor Hernández Denton no intervino.

 Comunicación de 27 de enero de 1999, Exhibit V.
Este asunto fue reiterado por la licenciada Bryan Picó, en Carta de 28 de abril de 1999, indicando que “[e]n cuanto a la interrogante de si yo llegué a otorgar la escritura de protocolización ante la notaría de referencia mi respuesta es que no, porque nunca estuvo el documento listo”. Informe del Procurador General, Anejo I.


 Resolución de 24 de septiembre de 1999. Sala Especial de Verano integrada por el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Negrón García y Corrada Del Río.


 Entre los mandatos impuestos por el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, está el que:
“La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
“No es sincero ni honrado el utilizar medios que sean inconsistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. ...”


 El Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, en lo pertinente, establece que:
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios persona-les y debe evitar hasta la apariencia de conducta profesional impropia. En su con-ducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. ...
“Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable.”


 Informe Complementario del Procurador General, pág. 5.


 La Regla 40 del Reglamento Notarial, 4 L.P.R.A. Ap. XXTV, establece que, al protocolizar el documento (en este caso los poderes otorgados en Estados Unidos) es indispensable unirlo al acta. Además, véanse los Arts. 30, 31 y 38 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. secs. 2048, 2049 y 2056.